                Case 19-10890-BLS        Doc 19     Filed 07/09/19    Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

       In re:                                            )
                                                         ) Chapter 7
       OPUS SOUTH CONSTRUCTION                           )
       CORPORATION,                                      ) Case No. 09-12441 (MFW)
                                                         )
                             Debtor.                     )

                    NOTICE OF AMENDED AGENDA OF MATTERS
                SCHEDULED FOR HEARING ON JULY 10, 2019 AT 2:00 P.M.

                NO MATTERS GOING FORWARD, HEARING CANCELLED

FEE APPLICATIONS

1.     Second and Final Fee Application of Law Office of Susan E. Kaufman, LLC for
       Compensation for Services Rendered and Reimbursement of Expenses as Counsel to
       Chapter 7 Trustee [Docket No. 64, Filed 6/3/19].

                Response Deadline:     July 1, 2019 at 4:00 p.m.

                Responses Received: None.

                Related Documents:

                      A.     Certificate of No Objection [Docket No. 65, Filed 7/3/19].

                      B.     Order Granting Second and Final Fee Application of Law
                             Office of Susan E. Kaufman, LLC for Compensation for
                             Services Rendered and Reimbursement of Expenses as Counsel
                             to Chapter 7 Trustee [Docket No. 67, Entered 7/8/19].

                Status:      The Order has been entered and the Hearing is cancelled with
                             the Court’s permission.

                                              LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                              /s/ M. Claire McCudden
                                              M. Claire McCudden, (DSB# 5036)
                                              919 North Market Street, Suite 460
                                              Wilmington, DE 19801
                                              (302) 472-7420 / (302) 792-7420 Fax
                                              cmccudden@skaufmanlaw.com

Dated: July 8, 2019                           Counsel to Jeoffrey L. Burtch, Chapter 7 Trustee
